Citation Nr: 1745227	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for residuals of Lyme disease with fibromyalgia symptoms of headaches, fatigue, and sleep disturbance in excess of 20 percent prior to May 31, 2016, and in excess of 40 percent thereafter.

2.  Entitlement to an initial disability rating for depressive disorder, not otherwise specified, and adjustment disorder with depressed mood in excess of 10 percent prior to May 31, 2016, and in excess of 30 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1997 to December 2007 and from February 2008 to July 2008, with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and from a January 2013 rating decision issued by the VA RO in Huntington, West Virginia.  Jurisdiction is currently with the VA RO in Montgomery, Alabama.

Although entitlement to TDIU was denied in an April 2014 unappealed rating decision, the Veteran has claimed to be unemployable due to, in part, residuals of Lyme disease with fibromyalgia symptoms and right and left knee patellofemoral syndrome.  Because a TDIU claim is part and parcel of an increased rating claim when raised by the record, the Board has appropriately added this issue to the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In her March 2012 VA Form 9, and in statements dated May and December 2014, the Veteran requested a hearing before the Board.  However, in April 2016, the Veteran withdrew this hearing request.

The issues of entitlement to increased ratings for right and left knee patellofemoral syndrome and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the appeal, the competent and probative evidence of record reflects the Veteran's residuals of Lyme disease with fibromyalgia symptoms of headaches, fatigue, and sleep disturbance were nearly constant and refractory to treatment; her Lyme disease was not active.

2.  Throughout the period of the appeal, the competent and probative evidence of record reflects the Veteran's depressive disorder, not otherwise specified, and adjustment disorder with depressed mood caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.


CONCLUSIONS OF LAW

1.  Prior to May 31, 2016, the criteria for a 40 percent disability rating, but no higher, for residuals status post Lyme disease with fibromyalgia symptoms have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5025, 4.88b, Diagnostic Code 6319 (2016).

2.  Beginning May 31, 2016, the criteria for a disability rating in excess of 40 percent for residuals status post Lyme disease with fibromyalgia symptoms have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5025, 4.88b, Diagnostic Code 6319 (2016).

3.  Prior to May 31, 2016, the criteria for a 30 percent disability rating, but no higher, for depressive disorder, not otherwise specified, and adjustment disorder with depressed mood have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2016).

4.  Beginning May 31, 2016, the criteria for a disability rating in excess of 30 percent for depressive disorder, not otherwise specified, and adjustment disorder with depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated March 2010 and September 2011.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, Tricare records, identified private records, and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations by examiners who provided all pertinent information required for rating purposes.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate her claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Procedural History

In a September 2011 rating decision, in pertinent part, the RO granted service connection for residuals status post Lyme disease with fibromyalgia symptoms of headaches, fatigue, and sleep disturbance, assigning a 20 percent disability rating, and granted service connection for an adjustment disorder with depressed mood, assigning a 10 percent disability rating.  In October 2011, the Veteran filed a timely Notice of Disagreement, and in a January 2012 Statement of the Case the RO continued the assigned ratings.

In a February 2017 the RO continued the 20 percent rating for the Veteran's residuals of status post Lyme disease with fibromyalgia symptoms prior to May 31, 2016, and increased it to 40 percent disabling thereafter.  The RO also continued the 10 percent rating for the Veteran's depressive disorder, not otherwise specified, and adjustment disorder with depressed mood, prior to May 31, 2016, and increased it to 30 percent disabling thereafter.

In a letter from the Veteran dated February 2017, in response to the increased ratings, she indicated that she agreed with the ratings assigned for her Lyme disease with fibromyalgia, rated as 40 percent beginning May 31, 2016, and for her depressive disorder, not otherwise specified, and adjustment disorder with depressed mood, rated as 30 percent beginning May 31, 2016, but felt that she was deserving of those ratings throughout the period of the appeal.


Legal Criteria

Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Lyme Disease and Fibromyalgia

The Veteran's residuals status post Lyme disease and fibromyalgia symptoms are rated under Diagnostic Codes 6319-5025.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 6319 pertains to Lyme disease.  Under these diagnostic criteria, a 100 percent rating is warranted when the disease is active.  Thereafter, residuals are rated under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6319.

The evidence reflects that the Veteran's residuals status post Lyme disease (to include widespread musculoskeletal pain and tender points, headaches, fatigue, sleep disturbance) were indistinguishable from her fibromyalgia symptoms; therefore, the Veteran's residuals status post Lyme disease are rated by analogy under Diagnostic Code 5025, which pertains to fibromyalgia.  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.

Psychiatric Disorders

Psychiatric disorders, such as the Veteran's depressive disorder, not otherwise specified, and adjustment disorder with depressed mood, are rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 9440.  General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 10 percent rating is assigned when PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9440.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Increased Rating for Residuals Status Post Lyme Disease with Fibromyalgia Symptoms

The Veteran contends that her residuals status post Lyme disease with fibromyalgia symptoms should be rated as 40 percent disabling throughout the entire appeal period.

In a March 2010 statement from the Veteran she indicated she was initially diagnosed with Lyme disease in December 2009 and that her symptoms preceding this diagnosis included chronic pain in her back, hip, and lower extremities.  She indicated she received physical therapy at the Martinsburg VAMC in early 2009 with little results and went further to see a chiropractor there.  From then on she continued to experience pain and tenderness in her body.

In a March 2010 letter from the Veteran's supervisor, G. J., he indicated that the Veteran informed him in December 2009 that she had been diagnosed with Lyme disease and that since then she had taken time off from work to attend "several medical related appointments."  G. J. stated the Veteran's performance was "exceptional" but that she had not been the same emotionally and physically; she had complained of pain and some days she seemed to be depressed.  G. J. further stated that he was concerned for the Veteran but felt she was seeking the proper treatment and that he had provided his support with her medical needs.

In her May 2010 Notice of Disagreement, the Veteran reported that her condition affected her life dramatically; she often felt fatigued, experienced soreness throughout her body, and had depression relating to her diagnosis and symptoms.

At an August 2010 VA infectious, immune, and nutritional disabilities examination, the examiner noted the date of onset of Lyme disease was unknown and that the Veteran received a formal diagnosis in December 2009.  The course of her disease since onset has been stable and response to treatment was fair.  She stated she had been taking a pain medication for the past two years as needed, supplements daily for the past two months, and that she attended started attending physical therapy in the past month twice a week.  She denied side effects from treatment and stated that while she felt better mentally because a diagnosis had been rendered, physically her symptoms had not changed.  The Veteran reported current symptoms as headaches, fatigue, arthralgia in her bilateral hips and legs, and moderate myalgia in her arms and calves daily, and arthralgia; she did not have swollen, stiff, or painful joints.  On examination, there were no findings of active Lyme disease.  Reported occupational history reflects the Veteran was currently employed full time as a supply specialist and that she lost four to eight weeks of work in the last twelve months due to doctors appointments, back pain, and knee pain.  The Veteran stated she experienced "significant" occupational effects due to her symptoms, to include decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in her upper and lower extremities, and pain.  Resulting problems at work included increased absenteeism, although she acknowledged that she was allowed to take more breaks at work if needed.  With regard to daily activities, the Veteran described mild effects with feeding, dressing, toileting, and grooming and moderate effects with chores, shopping, exercise, sports, recreation, and traveling.

The August 2010 examiner indicated the Veteran's subjective complaints of arthralgia and myalgia were consistent with post-Lyme disease syndrome, relying on medical authority from the Center for Disease Control regarding Lyme disease symptoms.  The examiner noted that a small percentage of patients with Lyme disease continue to experience symptoms that last months to years after treatment with antibiotics, to include muscle and joint pain, arthritis, cognitive defects, sleep disturbance, or fatigue. 

In March 2011, the Veteran sought treatment with N. B., M.D. for chronic pain and fatigue with elevated markers of inflammation.  The Veteran complained of pain in the neck, across the chest wall, arms, and legs, and she was very sore to touch.  She did not report any swelling in her joints or any weakness, but indicated all her muscles felt tired and achy.  She denied frequent headaches or symptoms of Raynaud's.  The Veteran slept anywhere from six to twelve hours a night.  On examination, bilateral hands, wrists, elbows, and shoulders did not show any swelling, palpable synovium, or effusion and moved through full range of motion.  Bilateral knees, ankles, and feet were not swollen and did not show any synovitis or dactylitis.  Significant tender points were noted over the costochondral junctions, insertion of the trapezius, lateral epicondyles, and greater trochanters with a total of fourteen out of eighteen positive fibromyalgia tender points.  There was soreness to superficial palpation in the muscles of the arms and legs.  The examiner indicated that the Veteran's symptoms could well be attributed to fibromyalgia, which is clinically indistinguishable from post Lyme syndrome.

In April 2011, the Veteran reported continued soreness in all of her muscles with pain in her arms, legs, chest wall, and neck.  She felt very sore to the touch and had poor energy level; she denied swelling in joints or muscle weakness and said they just felt achy.  Sleep was variable, six to twelve hours a night.  Examination revealed no swelling or synovitis in any joint and no focal muscle weakness.  Definite tender points were present at fifteen out of eighteen points over the costochondral junctions, lateral epicondyles, greater trochanters, and insertion of the trapezius.  The examiner prescribed Lyrica, encouraged the Veteran to exercise, and to follow-up in six weeks.  At a May 2011 appointment, the Veteran reported more myofascial pain in all of her muscles and joints.  She acknowledged increased pain above her shoulder blades which woke her at night.  On examination, fibromyalgia tender points remained positive; myofascial tightness was noted in the interscapular are as well as above the scapula on both sides, left more than right.  There was no muscle weakness and no synovitis in any joint.

In June 2011, the Veteran was referred to physical therapy and diagnosed with fibromyalgia and myofascial tightness in the upper back and neck causing restricted motion and pain.  The Veteran presented to physical therapy complaining of pain along the bilateral occiputs, cervical spine, bilateral shoulders, scapular region, elbows, hips, thighs, knees, and posterior aspect of the calf.  She indicated her symptoms did not significantly limit her functional capacity or her ability to perform her duties at work.  She reported a recent history of physical therapy treatment, which did not result in any noticeable improvement, and reported receiving massages recently, which have helped.

At a July 2011 follow-up appointment with Dr. N. B. reported that she felt like physical therapy was working but that that she still conitinued to experience pain in her muscles, particularly her neck, as well as in her upper back, bilateral thighs, and calves.  Although stretching exercises helped to relieve pain, she felt discouraged because the pain returned each morning.  On examination, fibromyalgia tender points were positive and there was evidence of myofascial tightness in her lower neck, upper back, and bilateral calves.  In September 2011, Dr. N. B. noted the Veteran continued to experience fibromyalgia symptoms with pain and fatigue.  The Veteran indicated that she went through physical therapy, which she found "very, very helpful," but that the ameliorative effect of physical therapy was not long-lasting.  The Veteran stated she sometimes had to struggle in the morning to get going.  On examination, fibromyalgia tender points were positive at eleven out of eighteen sites; there was no muscle weakness, synovitis, or swelling in any joint and all joints moved through full range of motion.

An April 2012 VA progress note reflects the Veteran complained of swelling and aching in her calf muscles; she reported she tried acupuncture, injections, and physical therapy off and on for six months to a year in duration, all of which provided only temporary relief.  

At a May 2016 VA fibromyalgia examination the Veteran reported neck and shoulder/trapezius, chest, upper arm, forearm, thigh, and calf pain, as well as paresthesias in the hands.  She also reported widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias, and depression.  The Veteran denied headaches.  Frequency of the Veteran's symptoms were described as constant or nearly constant and were often precipitated by environmental or emotional stress or overexertion.  On examination, there were tender points (trigger points) for pain present throughout her body.  The examiner indicated that the Veteran was not undergoing treatment other than taking medication and attending mental health appointments and that her fibromyalgia symptoms were refractory to therapy.  

At a May 2016 VA infectious disease examination, the examiner noted the Veteran's Lyme disease became inactive in 2009 and the most recent titer laboratory test performed in 2011 was negative.  The Veteran's symptoms attributable to her residuals of Lyme disease were described as fatigue, restlessness, myalgias, and laryngitis.

Based on the evidence of record, the Board finds that throughout the period of the appeal, the Veteran's residuals status post Lyme disease and fibromyalgia symptoms more nearly approximate the 40 percent criteria, for symptoms which are nearly constant and refractory to treatment.  

Given that the Veteran indicated in her February 2017 letter that she was satisfied with a 40 percent rating for this disability and felt that the 40 percent rating should be applied throughout the appeal period, the Board finds the Veteran is satisfied with the instant decision and that no further discussion is necessary.

Increased Rating for Depressive Disorder, Not Otherwise Specified, and Adjustment Disorder with Depressed Mood

The Veteran contends that her depressive disorder, not otherwise specified, and adjustment disorder with depressed mood should be rated as 30 percent disabling throughout the entire appeal period.

At an August 2010 VA mental health examination, the Veteran reported that she began seeking mental health treatment in 2009 and that she continued to see a mental health professional once a month.  She denied taking medication for mental health symptoms and indicated that her doctor stated if she still had symptoms the following month he would prescribe medication.  The Veteran reported crying spells occasionally which came on spontaneously, approximately once a week.  She indicated she spent more time by herself, wanted to be alone, and spent a lot of time ruminating over her physical condition.  The Veteran indicated she used to be very active, but now endorsed a loss of interest in activities, loss of energy, and lack of motivation.  She stated she did the bare minimum at home and that her husband picked up the slack and she felt bad about this, but he understood that she did not have the energy.

The Veteran reported she had been married for twelve years with a six year old son and she identified her husband and son as her support system.  She indicated that since her diagnosis of Lyme disease she had not been as active and said this had definitely played a role in her marriage.  She reported lots of aching, pain, and fatigue and was unsure what it was for a long time.  She stated that it impacted her relationship with her son because she was unable to do as much with him.  She acknowledged that she did not really have a social life but indicated that she had "always been a loner."  She stated that she did not really have any friends outside of work and that she had more acquaintances; she went to lunch with co-workers sometimes.  The Veteran indicated she had a sister whom she saw occasionally and lived sixty miles away and that she would like to see her more.  She reported frustration with not being able to work out and be in shape like she used to be.  She denied a history of suicide attempts and a history of violence or assaultiveness.

At an August 2010 VA infectious, immune, and nutritional disabilities examination, the examiner noted depression related to the Veteran's physical symptoms related to residuals of Lyme disease and indicated that she sought mental health treatment once a month but did not take psychiatric medication.  In an October 2010 VA opinion from the psychiatrist who performed the August 2010 VA mental health examination, the psychiatrist determined the Veteran's depression was at least as likely as not related to her residuals of Lyme disease.

In an October 2011 Notice of Disagreement, the Veteran indicated that her symptoms of residuals status post Lyme disease with fibromyalgia affected her marriage intimacy, social and physical well-being, and self-esteem.  

At a May 2016 VA mental health examination, the Veteran presented casually and neatly dressed with good grooming and hygiene.  Speech was within normal limits, eye contact was good, and thoughts were logical and goal directed.   Abstract reasoning, memory, and attention were all within normal limits and she was oriented as to person, place, and time.  She reported symptoms of depression and anxiety and described her mood on that date as "probably kind of somber" because she had pain from fibromyalgia.  The Veteran indicated she had been married once to her husband of seventeen years.  She described her marriage as "good," but acknowledged "typical ups and downs."  She lived with her husband and their twelve year old son and described her relationship with her son as "he is in the teenager stage but we are working together . . . he knows I love him and he loves me . . . no serious issues."  She acknowledged she maintained contact with her parents and surviving siblings and did not see her high school friends often due to distance.  Her appetite fluctuated and she indicated her weight had increased twenty five pounds since she was diagnosed with Lyme disease.  She reported a history of transient, passive suicidal ideation because of her health issues, but denied active suicidal ideations, intent, plan, or attempts; she identified her son as a protective factor and denied suicide attempts.  She further denied homicidal ideations, intent, or plan.  The Veteran experienced variable sleep disruption and indicated pain interfered with her sleep; she reported daytime fatigue and mild intermittent irritability but denied physical altercations.  There were no panic attacks or audio or visual hallucinations indicated.  Following separation from active service, the Veteran stated she worked at Fort Detrick from 2008 to 2012 and then received a promotion to work at another facility from 2012 to 2013.  She reported that she experienced harassment from a supervisor at that new position and resigned in July 2013 after filing an Equal Employment Opportunity complaint.  While the Veteran was unemployed, she wrote a book, which she indicated was published.  She also received a bachelor's degree in 2015 in business administration.  At the examination, the Veteran indicated she had been working full time at a new position for the past month; she described her job as fair and denied any formal disciplinary action reported against her.  She reported hobbies and interests as spending time with her husband and son and doing activities with the church.  The Veteran identified stressors as physical health issues to include Lyme disease, fibromyalgia, and other chronic pain issues.  She indicated she was told she would get better in time (in relation to Lyme disease), but that had not been her experience.  The examiner summarized the Veteran's level of occupational and social impairment as manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Based on the evidence of record, the Board finds that throughout the period of the appeal, the Veteran's depressive disorder, not otherwise specified, and adjustment disorder with depressed mood has caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, which is congruent with a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.

Given that the Veteran indicated in her February 2017 letter that she was satisfied with a 30 percent rating for this disability and felt that the 30 percent rating should be applied throughout the appeal period, the Board finds the Veteran is satisfied with the instant decision and that no further discussion is necessary.


ORDER

Prior to May 31, 2016, a disability rating of 40 percent, but no higher, for residuals status post Lyme disease and fibromyalgia symptoms is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning May 31, 2016, a disability rating in excess of 40 percent for residuals status post Lyme disease and fibromyalgia symptoms is denied.

Prior to May 31, 2016, a disability rating of 30 percent, but no higher, for depressive disorder, not otherwise specified, and adjustment disorder with depressed mood is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning May 31, 2016, a disability rating in excess of 30 percent for depressive disorder, not otherwise specified, and adjustment disorder with depressed mood is denied.


REMAND

Increased Ratings for Bilateral Knees

Although the Veteran was recently afforded a VA knee examination in May 2016, the Board finds an additional remand is required.

Recently, the U.S. Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The May 2016 VA examination report does not contain all the required range of motion testing, and the medical professional who conducted the examination did not indicate that he or she was unable to conduct the required testing.  Accordingly, a new examination is required.

TDIU

In her September 2013 application for entitlement to TDIU, the Veteran indicated she was unable to work due to, in part, her right and left knee patellofemoral syndrome.  Given that additional development and readjudication of the claims for increased ratings for right and left knee patellofemoral syndrome may affect the outcome of the claim for entitlement to TDIU, this claim must also be remanded so the issues may be decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Additionally, in her September application for entitlement to TDIU, the Veteran reported that she left her last job in July 2013 and was unemployed.  However, at a January 2014 VA mental health appointment, the Veteran indicated she got a job the previous month and was taking two classes.  At VA examinations performed in March 2014, the Veteran reported that she was working full-time and VA treatment records contain a September 2016 letter from the Veteran's primary care physician to her employer indicating that she would benefit from a heater at her desk due to her fibromyalgia symptoms.  Given this information, the Board finds that the Veteran should also be requested to resubmit an updated application for entitlement to TDIU listing all employment since July 2013.

While this case is in remand status, development to obtain all outstanding medical records pertinent to the claim should be completed, to include all Tricare and VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding Tricare and VA treatment records and associate them with the evidence of record before the Board.

2.  Contact the Veteran and request that she complete and return to VA an updated application for entitlement to TDIU listing all employment, education, and vocational training since July 2013.

3.  Following completion of step 1, afford the Veteran a VA examination to determine the current nature and severity of his bilateral knee disability.  The examination results should be recorded using the most recent version of the Knee and Lower Leg Conditions Disability Benefits Questionnaire.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct any of the required testing, he or she must explain why this is so.

The examiner must provide a rationale for all opinions requested, to include all those listed on the most recent Disability Benefits Questionnaire.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


